Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2022 has been considered and is in compliance with the provisions of 37 CFR 1.97.
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as filed, are currently pending and have been considered below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-7 are directed to a method (i.e., a process), claims 8-14 are directed  to an apparatus, and claims 15-20 are directed to a non-transitory computer readable medium (i.e., an article of manufacture).  Therefore, claims 1-20 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
a method performed by an autonomous device, comprising: 
identifying a current movement of an operator based on monitoring the operator of the autonomous device; 
inferring an intended direction of travel for the autonomous device based identifying the current movement; 
identifying one or more objects in a current environment and limitations of the current environment; 
determining an action to be performed based on inferring the intended direction of travel and also identifying the one or more objects and the limitations of the current environment; and 
performing, by the autonomous device, the action.
The examiner submits that the foregoing bolded limitations constitute a combination of:  a “mental process” and “human activity” because under its broadest reasonable interpretation, the limitations cover performance of the limitation in the human mind and human activity (i.e. identifying, inferring, and determining actions).  Accordingly, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
a method performed by an autonomous device, comprising: 
identifying a current movement of an operator based on monitoring the operator of the autonomous device; 
inferring an intended direction of travel for the autonomous device based identifying the current movement; 
identifying one or more objects in a current environment and limitations of the current environment; 
determining an action to be performed based on inferring the intended direction of travel and also identifying the one or more objects and the limitations of the current environment; and 
performing, by the autonomous device, the action.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
In particular, the claim element of an autonomous device performing the action…are recited at a high-level of generality (i.e. a generic robotic device). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a generic robotic device performing the action amounts to no more than human activity. The appending of a well-understood and routine activity known to the industry at a high level of generality cannot provide an inventive concept, See MPEP 2106.05(d).
Therefore, the claim is not patent eligible.
Regarding claims 2-7, the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claims 8 and 15, the claims recite analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding claims 9-14 and 16-20, the claims specifies and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuffner (US 2016/0055677; hereinafter Kuffner).
Regarding Claim 1:
Kuffner discloses a method performed by an autonomous device, comprising: identifying a current movement of an operator based on monitoring the operator of the autonomous device (Kuffner, Para. [0035], Kuffner monitors the movement of an operator of the robotic device); 
inferring an intended direction of travel for the autonomous device based identifying the current movement (Kuffner, Para. [0035], Kuffner disclosed the robotic device interprets (i.e. infer) the movement and motion of the operator to determine a directional command); 
identifying one or more objects in a current environment and limitations of the current environment (Kuffner, Para. [0078], Kuffner discloses identifying one or more objects within a detected physical environment); 
determining an action to be performed based on inferring the intended direction of travel and also identifying the one or more objects and the limitations of the current environment (Kuffner, Para. [0117-0118], Fig. 10, Kuffner discloses the robotic device is instructed to pick up a pitcher by the user, and the robotic device infers which pitcher is to be picked up, based on user movement and a previous action of another object as identified from a database of objects, see Para. [0079], with the database including information about the details of objects such as instructions for use, additionally the robotic devices share learned behaviors about object interactions, see, Para. [0082]); and 
performing, by the autonomous device, the action (Kuffner, Para. [0105], Fig. 5, Kuffner discloses the robotic device performs the task as instructed by the operator).   
Regarding Claim 2:
Kuffner further discloses further comprising transmitting, to the operator, a feed of a current field of view from a vision sensor of the autonomous device (Kuffner, Para. [0031], Kuffner discloses a live video feed is transmitted to the operator).  
Regarding Claim 3:
Kuffner further discloses further comprising receiving, from the operator, confirmation of the intended direction of travel, wherein the action is determined based on receiving the confirmation (Kuffner, Para. [0033], [0119], Kuffner discloses the user may modify and confirm the instruction (action) provided to the robotic device).  
Regarding Claim 4:
Kuffner further discloses wherein the action is further determined based on a learned approach or a combination of the learned approach and a modeled approach (Kuffner, Para. [0076-0077], Kuffner discloses the robotic device determines the intended actions of the users based on learned behaviors of its self and other robots performed actions whose data is provided through a connection to a cloud).  
Regarding Claim 5:
Kuffner further discloses the learned approach is based on a second prior action of the autonomous device (Kuffner, Para. [0076-0077], Kuffner discloses the robotic device determines the intended actions of the users based on learned behaviors of its self and other robots performed actions whose data is provided through a connection to a cloud); and the modeled approach is based on a set of actions corresponding to the intended direction of travel (Kuffner, Para. [0075], Kuffner discloses the robotic device determines the user intended actions based on characteristics and attributes (i.e. possible set of actions) of the object (intended target) and the directional commands, (See Para. [0035])).  
Regarding Claim 6:
Kuffner further discloses further comprising receiving confirmation of the action, wherein the action is performed based on receiving the confirmation (Kuffner, Para. [0033], [0119], Kuffner discloses the user may modify and confirm the instruction (action) provided to the robotic device, and the robotic device then performs the intended action).  
Regarding Claim 8:
The claim recites analogous limitations to claim 1 above, including a memory coupled with the processor (Kuffner, Para. [0053], Fig. 2A, Kuffner discloses a storage memory coupled to a processor), and is therefore rejected on the same premise.
Regarding Claim 9:
The claim recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding Claim 10:
The claim recites analogous limitations to claim 3 above and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 4 above and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 6 above and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 1 above, including a non-transitory computer-readable medium having program code recorded thereon for controlling a robotic device (Kuffner, Para. [0086], Kuffner discloses a computer readable medium stored with a program code), and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 3 above and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 4 above and is therefore rejected on the same premise.
Regarding Claim 19:
The claim recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 6 above and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner in view of Meier et al. (US 2015/0217449; hereinafter Meier).
Regarding Claim 7:
Kuffner discloses the method of claim 1.
Meier, in the same field of endeavor of robotic controls, discloses wherein the autonomous device is trained to avoid collision with the one or more objects (Meier, Para. [0134], Meier discloses the robotic device is trained by the user to avoid collision with upcoming objects).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Kuffner to include training the robotic device to avoid collision with objects as disclosed by Meier in order to for the robotic device to learn and perform the object avoidance during future operations, (Meier, Para. [0045-0047]).
Regarding Claim 14:
The claim recites analogous limitations to claim 7 above and is therefore rejected on the same premise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664